Citation Nr: 1822378	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back/cervical spine disability.

3.  Entitlement to increases in the (50 percent from June 16, 2008 to September 18, 2014, and 70 percent from that date) ratings currently assigned for bipolar disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1988 to July 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009, March 2010, and January 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, October 2013, and June 2015, the matters were remanded for additional development.  A September 2015 rating decision granted a 70 percent rating for bipolar disorder, effective September 18, 2014.  The case is now assigned to the undersigned.

The matters of the ratings for bipolar disorder and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Tinnitus was not manifested during, or within one year following, the Veteran's active duty service, and is not shown to be etiologically related to his service. 

2.  The Veteran's back injury in service was acute, and resolved; a chronic back/cervical spine disability  was not manifested in service; thoracolumbar or cervical arthritis was not manifested within one year following the Veteran's separation from service; and no current back/cervical spine disability is shown to be etiologically related to his service/injury therein.




CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for a back/cervical spine disability is not warranted.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in August 2008, September 2010 and July 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with respect to VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board also finds there has been substantial compliance with its June 2015 remand directives.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis and tinnitus (as an organic disease of the nervous system)), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis and tinnitus).  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309(a), a nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  
Tinnitus

The Veteran claims that he incurred tinnitus as a result of a head injury that he sustained during his active service; he has specifically denied sustaining any other head trauma and has denied exposure to acoustic trauma.  His DD 214 reflects that his MOS was mess specialist, and he served on the U.S.S. Truxtun.  His STRs are silent for complaint, finding, treatment, or diagnosis of tinnitus.  The STRs reflect that he sought treatment in either January or February 1989 after hitting his head on the corner of a bench; he reported falling after tripping on a ledge in one of the ship's doorways, thereby causing him to hit his head.  When he was initially seen, he was noted as appearing drowsy but was not confused, and had a 3 centimeter laceration to the forehead, and he was referred to the dispensary for sutures and possible X-rays; when he was seen at the dispensary, his pupils were noted to be equal and reactive to light, he was alert and oriented, and the laceration was sutured; no follow-up was noted, and there was no further treatment related to the injury.  On July 1989 service separation examination, there was no report of tinnitus or other residuals of the head injury.  

The medical evidence is silent for any complaint of, or treatment for, tinnitus until a July 2008 VA primary care treatment report, when the Veteran reported having a history of chronic tinnitus that had recently been increasing in severity, manifested as buzzing in the left ear.  He denied having any hearing loss, headaches, or dizziness.  On physical examination, there was what looked like an insect in the left ear that was no longer living, which was removed; it was suggested that this may be the source of the tinnitus; the assessment was foreign body in left ear, with removal, and he was instructed to irrigate the ear in the shower and follow up with alcohol; there was no indication as to whether removal of the foreign body improved his tinnitus.  On July 2009 VA treatment, he continued to report a history of chronic tinnitus that had worsened, manifested as buzzing in the left ear; the assessment was tinnitus, and he was referred to ENT for evaluation.  On July 2009 VA audiology consult, he was educated regarding his hearing and tinnitus.

On November 2012 VA examination, the Veteran reported recurrent daily bilateral tinnitus for many years, lasting minutes in duration; however, he could not determine the onset of the tinnitus.  The examiner opined that the Veteran's tinnitus is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner noted that the Veteran's MOS was mess specialist (cook), and he reported being exposed to guns during two maneuver exercises and drilling and hammering when at dry dock.  The examiner noted that the Veteran was performing mess duties and was not in direct contact with weapons fire or the repair work during active duty, and cited audiometric findings from the Veteran's STRs.  The examiner opined that tinnitus is less likely as not caused by or a result of acoustic trauma as it appears that acoustic trauma is not evident for this Veteran, there was no mention of tinnitus in the service medical record, and the Veteran "could not time lock the onset of his tinnitus to military service".

On September 2014 VA examination, the Veteran reported exposure to ship noises, practice runs with guns on the range with hearing protection, and noises from pots and pans as a cook.  Prior to service he worked in fast food, and since service he worked as a lunch truck driver for 2 years, tractor/trailer driver for 1 month, school bus driver for 1 year, and for a box factory company for 9 years.  He denied recreational noises, family history of hearing loss, ear disease, and ototoxic medications.  He reported a head injury in the military in early 1989.  He reported intermittent bilateral tinnitus occurring daily and lasting several minutes at a time; he could time lock the exact onset of the tinnitus, but his best estimate was that it began a couple of decades ago.  He described the ringing and buzzing in his ears as irritating.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner opined that there is no evidence of acoustic trauma occurring during military service.  The examiner reviewed the Veteran's September 2008 statement in support of his claim as well as the STRs which indicate that he received a forehead laceration from a fall, did not lose consciousness, and did not document any report, diagnosis or treatment of tinnitus at that time.  The examiner opined that it is less likely than not that tinnitus was caused by military noise exposure or this particular event of head trauma.

It is not in dispute that the Veteran has tinnitus; the diagnosis of tinnitus is established essentially by self-reports by the person experiencing it.  What remains for consideration is whether or not the tinnitus is etiologically related to his service, which is a medical question.  The only competent (medical) evidence in the matters consists of the reports of the VA examinations and opinions cited above.  The Board finds the 2014 VA examination and opinion to be entitled to great probative weight, as the examiner reviewed the Veteran's medical history and included adequate rationale for the conclusions reached, citing to accurate factual data.  The appellant has not submitted any medical opinion in support of this claim.  Because he is a layperson, his own opinion is not competent evidence in the matter.

As tinnitus is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

The Board has also considered whether service connection for tinnitus based on continuity of symptomatology is warranted, but found that continuity of symptomatology is not demonstrated by evidence in the record.  There is no competent (medical) evidence of tinnitus, or reports thereof, until many many years after the Veteran's separation from service, and the Veteran himself, when asked, did not report that the onset of symptoms occurred during service or within one year after separation.  Therefore, the Board finds that service connection for tinnitus on the basis of continuity of symptomatology is not warranted.

The evidence shows that the Veteran did not have tinnitus in service, and that tinnitus was not manifested to a compensable degree within a year following his discharge from service.  The preponderance of the evidence is against a finding that his tinnitus is or may be related to his service, to include as due to exposure to noise and/or an injury therein.  Accordingly, service connection for tinnitus must be denied.

Back disability

The Veteran contends that he has experienced back problems since service; specifically, he contends that while on the ship, he went to lift some trash bags and injured his back; he went to sick call and was given pain medication, and afterward the constant lifting and pulling he did while on the ship caused severe pain.  He contends that he did re-injure his back after service, but he did not seek VA treatment at that time because he was unaware if he would be treated.  His STRs show that in October 1988, he reported low back pain for the previous 12 hours after taking out wet garbage and hurting his lower back when picking up the can; he was diagnosed with muscle strain, prescribed Tylenol and placed on light duty for 24 hours with no heavy lifting.  On follow-up treatment in November 1988, he reported having lower back pain when cooking in the galley; the diagnosis was muscle strain, NSAIDs and a muscle relaxer were prescribed, and he was placed on light duty for 72 hours.  In January or February 1989, he reported that he fell down in the crew's lounge, striking his head; a 3 centimeter forehead laceration was sutured.  The remaining STRs are silent for any complaint, finding, treatment, or diagnosis of a neck or back disability.  On July 1989 service separation examination, the spine was normal on clinical evaluation.

On March 1990 VA examination, there was no report of back pain.  The musculoskeletal system was normal on clinical evaluation.   No ear complaints were noted.

On January 1997 treatment, the Veteran reported that he had injured his back approximately a year earlier, in March 1996, and had been on disability since then; he was released to work the previous fall but found that he could not resume his job as a bus driver because it irritated his back.  He related his chronic low back pain to a work injury in March 1996.  On April 1997 treatment, he reported having chronic pain since a back injury in 1996.  A May 1997 lumbar myelogram showed minimal compression of the thecal sac at the L3-4, L4-5, and L5-S1 levels; a lumbar spine CT scan showed central disk bulging at the L5-S1 level with slight compression of the nerve root on the right, which may represent a small central disc herniation, and mild generalized disc bulging of L3-4 and L4-5 with slight compression of the thecal sac.

On September 2010 VA treatment, the Veteran reported having chronic back pain for a few months; the assessment was lumbosacral back pain.  On subsequent September 2010 VA treatment, he reported having chronic low back pain.  He reported a remote history of injuries in 1989 and 1994 and denied recent injury or heavy lifting.  He reported chronic pain between the shoulder blades; thoracic spine X-rays showed minimal spondylosis and there was a question of some subtle disc space narrowing at the T5-6 and T6-7 levels, and lumbar spine X-rays showed some early spondylosis; the physician opined that the back X-rays showed some wear and tear changes consistent with aging which may be a factor in the Veteran's pain.

On February 2011 VA treatment, the Veteran reported pain radiating from the upper thoracic spine towards the left shoulder for approximately one year; he reported that he hurt his back in the military when he was a cook and injured his back lifting trash to take it out; the impressions included low back pain and myofascial pain syndrome.  February 2011 thoracic spine MRIs showed moderate predominantly lateral disc protrusion on the left at what appeared to be the C6-7 level with impingement on the anterolateral surface of the cervical cord and extending laterally resulting in marked narrowing of the left neural foramen; there appeared to be some central disc protrusion at the C5-6 level; and the thoracic levels demonstrated minimal spondylosis of the lower thoracic spine with no disc abnormality, no evidence of any central or foraminal stenosis, and the thoracic cord failed to demonstrate any abnormality.  March 2011 cervical spine MRIs showed severe degenerative changes of the cervical spine with multilevel decreased vertebral body height extending from C3 to C6 that appeared chronic; moderate to severe disc protrusion at C5-6 and C6-7 levels producing central canal stenosis and encroaching into the ventral aspect of the cervical cord at these levels; disc protrusion at C6-7, appearing asymmetrical to the left; central canal stenosis at C3-4 and C4-5; multilevel neural canal stenosis; and straightening of the normal cervical lordosis.

VA treatment records reflect that in May 2011 the Veteran underwent cervical spine surgery  for intervertebral disc disorder with myelopathy.  Subsequent VA treatment records reflect complaints of, and ongoing treatment for, chronic neck and back pain.

On November 2013 VA examination, the Veteran reported that while working as a cook in service he lifted "some trash or a pot or something", and he felt something pop in his lower back, and that his back had not been right since.  He reported that he sought treatment for back pain in service and was told he had lower back strain, and placed on light duty.  He reported having low back pain problems since his separation from service, and that he currently has a constant dull pain in the low back which radiates down the left leg.  The examiner noted that the Veteran was first seen for VA treatment in September 2007 and did not mention back pain; he had numerous VA visits over the next 2 years but did not report any back pain until January 2010; in February 2011 he reported pain in the upper back and reported that this was due to injury in service; the next note regarding complaint of low back pain was in September 2012; and following an April 2013 MRI he was referred to the pain clinic for epidural injections.  The examiner noted that STRs show the Veteran received treatment for low back pain in October 1988 and November 1988, and that he denied any physical problems on June 1989 separation examination. 

On physical examination, the diagnosis was degeneration of intervertebral disk.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed injury in service .  The examiner noted that the Veteran had low back strain diagnosed while serving in the military, and was seen only twice for this event, with the visits occurring two weeks.  He had no other evaluations or treatments for a low back condition in service after that single event, and review of VA and available non-VA postservice medical records found no documentation of a low back condition until 2010.  The examiner observe that a muscle strain is self-limiting, and resolves within 12 to 16 weeks, and noted that the Veteran had no further complaints, or documented medical care, for low back condition after the one event during military service in 1988, until 2010, which was over 20 years after the event in service .  The examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's low back condition was incurred in or caused by a back injury in service.

The medical evidence reflects that in February 2016 the Veteran was involved in a motor vehicle collision, in which his car was rear ended; he reported cervical to low back pain.  A cervical spine CT showed prior C5-C7 fusion and no cervical fracture, and lumbar spine X-rays were negative.  The diagnoses included headache, low back strain, and neck strain.
A chronic back disability in service is not shown.  There is no evidence that the currently diagnosed degeneration of intervertebral disk or cervical spine disability was manifested in service or that arthritis of the lower cervical or thoracolumbar spine was manifested in the first postservice year.  Consequently, service connection for a back disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C. § 1137), is not warranted.  Continuity of back symptoms is not shown, as the STRs are silent for back complaints after the acute muscle strain injury in October/November 1988, and the first documented postservice complaint of symptoms was in March 1996 after a work-related injury.

Furthermore, the preponderance of the evidence is against a finding that any current back disability may otherwise (i.e., other than based on onset in service or on a chronic disease presumptive basis or continuity) be related to the Veteran's service.  Whether, in the absence of contemporaneous evidence of onset of a chronic disability in service and postservice continuity of related complaints, a current chronic back disability may be related to remote service/injury therein is a medical question.  

The VA examiner opined that any current back disabilities are unrelated to the Veteran's service or any events/injuries therein.  On the dispositive question of whether the current back disability is related to/a residual of any injuries in service, the Board finds the report of the November 2013 examination particularly probative and persuasive.  The opinion reflects familiarity with the Veteran's record, and the rationale for the opinions cites accurately to supporting factual data.  The provider acknowledged the Veteran's muscle strain in service, and indicated that the injury was acute, noting that the Veteran was seen only twice within two weeks for this injury, and had no further evaluations or treatment for a back condition after that single event.  The provider observed a muscle strain is a self-limiting injury and resolves within 12 to 16 weeks.  The provider noted that the Veteran had no further complaints, or documented medical care, for his back until many years after the event in  service .  The examiner opined based on a thorough review of the medical record that the Veteran's current back disability is less likely than not related to any events during his service.  While the Veteran is competent to report (current and past) back problems he has had, he is a layperson, and (without evidence of chronic disability in service or continuity postservice) is not competent to, by his own opinion, establish that current back pathology is related to (a residual of) an injury in remote service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and that the appeal seeking service connection for a back disability must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for a back/cervical spine disability is denied.


REMAND

The Veteran contends that the rating assigned for his bipolar disorder does not reflect the current severity of the disability.  He was last afforded a VA psychiatric examination in September 2014 (more than three years ago).  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  In a February 2018 statement, the Veteran's representative contends that the Veteran's condition has worsened in severity and prevents him from seeking and maintaining gainful employment.  The representative contends that the Veteran should be afforded a new VA examination to determine the level of severity of his bipolar disorder and its impact on his employability.  Accordingly, a contemporaneous examination is necessary.

Updated records of VA evaluations and treatment the Veteran has received for bipolar disorder are constructively of record, may contain pertinent information, and must be secured.
The claim for a TDIU rating is inextricably intertwined with the increased rating claim remanded and must therefore be remanded as well. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all (updated to the present) clinical records of VA evaluations or treatment the Veteran has received for psychiatric disability.

2.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his service-connected psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination (and the examiner should have available for review 38 C.F.R. §§ 4.126, 4.130, i.e., the portions of VA's Rating Schedule pertaining to the rating of psychiatric disability).  The examiner should describe all symptoms of the psychiatric disability, and their impact on occupational and social functions, in detail.  The examiner should specifically note the presence (and frequency/severity) or absence of each symptom listed in the criteria for a 100 percent schedular rating, as well as any other symptoms of similar gravity found not listed in the rating criteria.  The examiner should opine regarding the impact the Veteran's psychiatric disability has on his daily activity/social functioning.  

3.  The AOJ must ensure that all development sought is completed and then readjudicate the claims (TDIU in light of the determination regarding the rating for psychiatric disability).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


